         Case 2:19-bk-21271-SK       Doc 32 Filed 02/14/20 Entered 02/14/20 11:38:02          Desc
                                      Main Document    Page 1 of 9

            Matthew D. Resnik (Bar No. 182562)
          1 RESNIK HAYES MORADI LLP
            17609 Ventura Blvd., Suite 314
          2 Encino, CA 91316
            Telephone: (818) 285-0100
          3 Facsimile: (818) 855-7013
            matt@RHMFirm.com
          4
          5 Attorneys for Debtor
            Eduardo Enrique Vallejo
          6
          7                         UNITED STATES BANKRUPTCY COURT
          8                          CENTRAL DISTRICT OF CALIFORNIA
          9                                  LOS ANGELES DIVISION
         10 In re:                                         )    Case No. 2:19-bk-21271-SK
         11                                                )
                                                           )    Chapter 13
         12     EDUARDO ENRIQUE VALLEJO,                   )
                                                           )
         13                                                )    NOTICE OF MOTION AND MOTION
                                                   Debtor. )    BY RESNIK HAYES MORADI LLP
         14                                                )    TO WITHDRAW AS GENERAL
                                                           )    BANKRUPTCY COUNSEL TO THE
         15                                                )    DEBTOR; MEMORANDUM OF
                                                           )    POINTS AND AUTHORITIES;
         16                                                )    DECLARATION OF MATTHEW D.
                                                           )    RESNIK IN SUPPORT THEREOF
         17                                                )
                                                           )
         18                                                )    [No hearing required pursuant to LBR
                                                           )    9013-1(p)(4).]
         19                                                )
                                                           )
         20
                     PLEASE TAKE NOTICE that RESNIK HAYES MORADI LLP (the “Firm”)
         21
               hereby moves this Court for an order permitting its withdrawal as counsel for Eduardo
         22
               Enrique Vallejo (the “Debtor”), effective upon entry of the order granting this Motion.
         23
                     The Motion is based on irreconcilable differences between the Debtor and the Firm
         24
               and the process in moving forward in the Chapter 13 bankruptcy case; the conflict has
         25
               made it difficult and burdensome for the Firm to continue to represent the Debtor in any
         26
               additional proceedings.
         27
         28
RESNIK HAYES
 MORADI LLP
                                                            1
         Case 2:19-bk-21271-SK      Doc 32 Filed 02/14/20 Entered 02/14/20 11:38:02          Desc
                                     Main Document    Page 2 of 9


          1          The Motion is based upon this Notice of Motion and Motion, the attached
          2 Declaration, all pleadings and records on file in this case, and upon such other evidentiary
          3 matters as may be presented to the Court regarding the Motion.
          4          This Motion is filed pursuant to Local Bankruptcy Rule (“LBR”) 9013-1(p)[4],
          5 which provides for granting of motions without a hearing. The full Motion is attached,
          6 including the legal and factual grounds upon which the Motion is made.
          7          Any response or opposition to the Motion must be filed with the Court and served
          8 on the movant, the Office of the U.S. Trustee, and any other required parties in interest, no
          9 later than fourteen (14) days after the date stated on the Proof of Service (not excluding
         10 Saturdays, Sundays or legal holidays).
         11          Any factual allegations set forth in such written response must be supported by
         12 competent and admissible evidence. Any response or opposition not timely filed and
         13 served may be deemed by the Court to be consent to the granting of the relief requested by
         14 the Motion.
         15
               Dated: February 14, 2020                             RESNIK HAYES MORADI LLP
         16
         17                                                By:          /s/ Matthew D. Resnik
                                                                         Matthew D. Resnik
         18                                                              Attorneys for Debtor
                                                                        Eduardo Enrique Vallejo
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28
                                                           2
RESNIK HAYES
                                                                                      MOTION TO
 MORADI LLP
                                                                                      WITHDRAW
         Case 2:19-bk-21271-SK        Doc 32 Filed 02/14/20 Entered 02/14/20 11:38:02          Desc
                                       Main Document    Page 3 of 9


          1
                                MEMORANDUM OF POINTS AND AUTHORITIES
          2
          3
                  I.    NOTICE TO EDUARDO ENRIQUE VALLEJO OF CONSEQUENCES OF
          4
                                                        WITHDRAWAL
          5
                       Notice is hereby given, pursuant to Local Bankruptcy Rule (“LBR”) 2091-1(c), that
          6
               if this Motion is granted by the Court, representation by Resnik Hayes Moradi LLP (the
          7
               “Firm”) will end upon entry of the order granting this Motion.
          8
                       Eduardo Enrique Vallejo (the “Debtor”) has been previously advised to
          9
               immediately seek representation to insure that his rights are not adversely affected by the
         10
               withdrawal.
         11
         12                                II.   REQUEST TO WITHDRAW
         13
         14            LBR 2091-1. ATTORNEYS – WITHDRAWAL, SUBSTITUTION, AND CHANGE OF

         15 ADDRESS
         16     (a) Motion for Withdrawal or Substitution. Except as provided in LBR 2091-1(b),

         17 leave of court pursuant to LBR 9013-1(p) is required for:
         18               (1) An attorney who has appeared on behalf of an entity in any matter

         19            concerning the administration of the case, in one or more proceedings, or both, to

         20            withdraw as counsel.

         21
         22            LBR 2091-1. ATTORNEYS – WITHDRAWAL, SUBSTITUTION, AND CHANGE OF

         23 ADDRESS
         24     (c) Notice.

         25                  (1) Case. An attorney seeking withdrawal or substitution who has appeared

         26            on behalf of an entity in any matter concerning the administration of the case must

         27            give notice of the proposed substitution or motion for leave to withdraw to the

         28
                                                             3
RESNIK HAYES
                                                                                         MOTION TO
 MORADI LLP
                                                                                         WITHDRAW
         Case 2:19-bk-21271-SK       Doc 32 Filed 02/14/20 Entered 02/14/20 11:38:02           Desc
                                      Main Document    Page 4 of 9


          1           debtor, the United States trustee, any case trustee, any committee appointed in the
          2           case, and counsel for any of the foregoing.
          3           LBR 9013-1. MOTION PRACTICE AND CONTESTED MATTERS
          4           (p) Motions and Matters Determined with Notice, but without a Hearing. The
          5 following motions may be determined without a hearing after notice provided in the
          6 corresponding LBR cited.
          7                  (4) Motion to Withdraw as Counsel [LBR 2091-1(a)]
          8
          9           Matthew D. Resnik personally made the Debtor aware of the need to find new
         10 counsel over the course of numerous electronic mails and telephone calls.
         11           After a breakdown in the relationship and the obvious conflicts, Mr. Resnik advised
         12 the Debtor, that he will need to withdraw and requested a substitution.
         13
         14    III.     AN ATTORNEY IS PERMITTED TO WITHDRAW WHEN THERE IS A
         15               BREAKDOWN IN THE COMMUNICATION BETWEEN COUNSEL
         16                                          AND THE DEBTOR
         17           Rule 3-700(C)(1)(d) of the California Rules of Professional Conduct permits an
         18 attorney to withdraw from representation if the client, “by other conduct renders it
         19 unreasonably difficult for the member to carry out the employment effectively….”
         20           The breakdown in the attorney-client relationship, and certain acts and omissions
         21 (specifically: attempting to pursue a course of action against the Firm’s advice, not
         22 responding to certain communications, not providing consistent instructions and not
         23 clarifying the current status of the engagement), render it unreasonably difficult for the
         24 Firm to carry out its representation.
         25           Although there is no personal animosity between the Debtor and the Firm, it is clear
         26 that the Firm can no longer be useful to the Debtor. Therefore the Firm should withdraw
         27 and allow the Debtor to proceed as he wishes.
         28
                                                            4
RESNIK HAYES
                                                                                        MOTION TO
 MORADI LLP
                                                                                        WITHDRAW
         Case 2:19-bk-21271-SK       Doc 32 Filed 02/14/20 Entered 02/14/20 11:38:02           Desc
                                      Main Document    Page 5 of 9


          1           Notice has been provided on no less than six occasions and a motion to withdraw
          2 was sent to the Debtor by Matthew Resnik on January 17, 2020 which was confirmed to be
          3 received by the Debtor. As of todays date, the Debtor has not voluntarily agreed to
          4 substitute out with a new attorney. Due to the nature of the relationship, the Firms
          5 withdrawal is requested at this time in order for the Debtor to pursue his objectives in the
          6 manner that he desires.
          7           Pursuant to Rule 3-700(A)(2), the Firm has taken steps to minimize any prejudice to
          8 the Debtor, as discussed above, by notifying the Debtor of its intent to withdraw.
          9           The Firm requests that all further notices, pleadings, process and other papers
         10 addressed to the Debtor be served by mail to the following address:
         11                                     Eduardo Enrique Vallejo
         12                                    508 North California Street
         13                                        Burbank, CA 91505
         14
                                                 IV.    CONCLUSION
         15
                      Based upon the forgoing, counsel for the Debtor, Resnik Hayes Moradi LLP,
         16
               hereby respectfully requests that the Court issue an order permitting the Firm to withdraw
         17
               as counsel for the Debtor, effective upon entry of the order granting this Motion.
         18
         19
               Dated: February 14, 2020                               RESNIK HAYES MORADI LLP
         20
         21                                                 By:           /s/ Matthew D. Resnik
         22                                                                Matthew D. Resnik
                                                                          Attorneys for Debtor
         23                                                              Eduardo Enrique Vallejo

         24
         25
         26
         27
         28
                                                            5
RESNIK HAYES
                                                                                        MOTION TO
 MORADI LLP
                                                                                        WITHDRAW
         Case 2:19-bk-21271-SK       Doc 32 Filed 02/14/20 Entered 02/14/20 11:38:02          Desc
                                      Main Document    Page 6 of 9


          1                       DECLARATION OF MATTHEW D. RESNIK
          2
          3         I, Matthew D. Resnik, declare as follows:
          4         1.     I am an attorney at law licensed in the State of California and authorized to
          5 practice before the Federal Courts in the Central District of California, and before this
          6 Court. I am over the age of eighteen (18). I have personal knowledge of the facts set forth
          7 herein, and, if called as a witness, I could and would testify competently with respect
          8 thereto. Where facts are alleged upon information and belief, I believe them to be true. I
          9 am counsel for the Debtor herein.
         10         2.     Irreconcilable differences between the Firm and the Debtor have been
         11 manifest. I am reluctant to discuss the details of such differences out of concern for
         12 attorney-client confidences, but I emphasize that the breakdown in the attorney-client
         13 relationship is clear and unambiguous.
         14         3.     Although there is no personal animosity between the Debtor and the Firm, it
         15 is clear that we can no longer be of any help to the Debtor and therefore the Firm should
         16 withdraw and allow him to proceed as he wishes.
         17         4.     I personally made the Debtor aware of the need to find new counsel over the
         18 course of numerous correspondence and telephone calls. A motion to withdraw was
         19 provided to the Debtor on January 17, 2020 in order for the Debtor to voluntarily find new
         20 counsel.
         21         5.     The Debtor has confirmed he has met with counsel but prefers that I continue
         22 in the representation.
         23         6.      The filing of this Motion to Withdraw is necessary due to the conflict that
         24 may exist between the Debtor and counsel.
         25         7.     I believe the Debtor is better off pursuing his issues with creditors with
         26 someone who is consistent in their beliefs in the same manner as the Debtor.
         27
         28
                                                           6
RESNIK HAYES
                                                                                       MOTION TO
 MORADI LLP
                                                                                       WITHDRAW
         Case 2:19-bk-21271-SK     Doc 32 Filed 02/14/20 Entered 02/14/20 11:38:02         Desc
                                    Main Document    Page 7 of 9


          1         I declare under penalty of perjury under the laws of the United States of America
          2 that the foregoing is true and correct.
          3
          4         Executed on February 14, 2020, at Encino, California.
          5
                                                                   /s/ Matthew D. Resnik
          6
                                                                     Matthew D. Resnik
          7
          8
          9
         10
         11
         12
         13
         14
         15
         16
         17
         18
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28
                                                          7
RESNIK HAYES
                                                                                     MOTION TO
 MORADI LLP
                                                                                     WITHDRAW
         Case 2:19-bk-21271-SK       Doc 32 Filed 02/14/20 Entered 02/14/20 11:38:02        Desc
                                      Main Document    Page 8 of 9


          1
                                       PROOF OF SERVICE OF DOCUMENT
          2
            I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding.
          3 My business address is: 510 W. 6th Street, Suite 1220, Los Angeles, CA 90014
          4 A true and correct copy of the foregoing document entitled NOTICE OF MOTION AND
            MOTION BY RESNIK HAYES MORADI LLP TO WITHDRAW AS GENERAL
          5 BANKRUPTCY COUNSEL TO THE DEBTOR; MEMORANDUM OF POINTS
            AND AUTHORITIES; DECLARATION OF MATTHEW D. RESNIK IN SUPPORT
          6 THEREOF will be served or was served (a) on the judge in chambers in the form and
            manner required by LBR 5005-2(d); and (b) in the manner indicated below:
          7
            I. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING
          8 (“NEF”) Pursuant to controlling General Order(s) and Local Bankruptcy Rule(s) (“LBR”),
            the foregoing document will be served by the court via NEF and hyperlink to the
          9 document. On 2/14/2020 I checked the CM/ECF docket for this bankruptcy case or
            adversary proceeding and determined that the following person(s) are on the Electronic
         10 Mail Notice List to receive NEF transmission at the email address(es) indicated below:
         11          Service information continued on attached page.
         12         Frederic J DiSpigna fdispigna@mlg-defaultlaw.com, bkecf@mlg-
                      defaultlaw.com
         13         Kathy A Dockery (TR) EFiling@LATrustee.com
                    Sheryl D Noel snoel@ch-law.com, kimburgia@ch-law.com
         14         Matthew D. Resnik matt@rhmfirm.com,
                      roksana@rhmfirm.com;rosario@rhmfirm.com;janita@rhmfirm.com;susie@r
         15           hmfirm.com;max@rhmfirm.com;priscilla@rhmfirm.com;pardis@rhmfirm.co
                      m;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com
         16         Edward A Treder cdcaecf@bdfgroup.com
                    United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
         17
            II. SERVED BY U.S. MAIL: On 2/14/2020 I served the following person(s) and/or
         18 entity(ies) at the last known address(es) in this bankruptcy case or adversary proceeding by
            placing a true and correct copy thereof in a sealed envelope in the United States Mail, first
         19 class, postage prepaid, and addressed as follows. Listing the judge here constitutes a
            declaration that mailing to the judge will be completed no later than 24 hours after the
         20 document is filed.
         21      Service information continued on attached page
         22 Hon. Sandra R. Klein
            U.S. Bankruptcy Court
         23 Central District – L.A. Division
            255 E. Temple Street, Suite 1582
         24 Los Angeles, CA 90012
         25 Eduardo Enrique Vallejo
            508 North California Street
         26 Burbank, CA 91505
          27 III. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE
             TRANSMISSION OR EMAIL (indicate method for each person or entity served):
          28
                                              8
RESNIK HAYES
                                                                          MOTION TO
 MORADI LLP
                                                                          WITHDRAW
         Case 2:19-bk-21271-SK     Doc 32 Filed 02/14/20 Entered 02/14/20 11:38:02          Desc
                                    Main Document    Page 9 of 9

            Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on 2/14/2020 I served the following
          1 person(s) and/or entity(ies) by personal delivery, overnight mail service, or (for those who
            consented in writing to such service method), by facsimile transmission and/or email as
          2 follows. Listing the judge here constitutes a declaration that personal delivery on the judge
            will be completed no later than 24 hours after the document is filed.
          3
                Service information continued on attached page
          4
                      To the Debtor via email; address not listed here for privacy reasons.
          5
            I declare under penalty of perjury under the laws of the United States of America that the
          6 foregoing is true and correct.
          7    2/14/2020                Max Bonilla                    /s/ Max Bonilla
               Date                      Type Name                     Signature
          8
          9
         10
         11
         12
         13
         14
         15
         16
         17
         18
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28
                                                          2
RESNIK HAYES
                                                                                      MOTION TO
 MORADI LLP
                                                                                      WITHDRAW
